Matter of Spelman v City of New York (2015 NY Slip Op 02571)





Matter of Spelman v City of New York


2015 NY Slip Op 02571


Decided on March 26, 2015


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on March 26, 2015

Gonzalez, P.J., Acosta, Moskowitz, Richter, Feinman, JJ.


14642N 150367/14

[*1] In re Declan Spelman, Petitioner-Appellant, —
vThe City of New York, et al., Respondents-Respondents.


Alexander J. Wulwick, New York, for appellant.
Smith Mazure Director Wilkins Young & Yagerman, P.C., New York (Louise M. Cherkis of counsel), for respondents.

Order, Supreme Court, New York County (Michael D. Stallman, J.), entered on or about June 18, 2014, which denied petitioner's application for leave to serve a late notice of claim pursuant to General Municipal Law § 50-e, unanimously affirmed, without costs.
Supreme Court providently exercised its discretion in denying petitioner's application. While the absence of a reasonable excuse for the delay is not, standing alone, fatal to the application (Matter of Porcaro v City of New York, 20 AD3d 357, 358 [1st Dept 2005]), here petitioner did not demonstrate either that respondents received actual knowledge of the facts constituting his claims of negligence and Labor Law violations
within the statutory period, or the absence of prejudice resulting from the delay (see Mehra v City of New York, 112 AD3d 417, 417-418 [1st Dept 2013]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: MARCH 26, 2015
CLERK